DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the limitation “a frequency window at approximately twice the respective driven resonant frequency of the one or more resonators avoids a mechanical mode frequency of the device” in not enabled. Claim 1 requires one or more resonators, if there is only one resonator, how to obtain a frequency window? The specification failed to show how to use only one resonator to obtain a frequency window, therefore one skilled in the art is unable to make and/or use the invention.
Regarding claim 10, the limitation “a frequency window at approximately twice the respective driven resonant frequency of the one or more resonators avoids a mechanical mode frequency of the device” in not enabled. Claim 10 requires one or more resonators, if there is only one resonator, how to obtain a frequency window? The specification failed to show how to use only one resonator to obtain a frequency window, therefore one skilled in the art is unable to make and/or use the invention.
Regarding claim 13, the limitation “a frequency window at approximately twice the respective driven resonant frequency of the one or more resonators avoids a mechanical mode frequency of the device” in not enabled. Claim 13 requires one or more resonators, if there is only one resonator, how to obtain a frequency window? The specification failed to show how to use only one resonator to obtain a frequency window, therefore one skilled in the art is unable to make and/or use the invention.
The remaining claims are rejected due to their dependence.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sets" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “wherein a size and location of the sets the first mechanical mode frequency” in indefinite. The meaning of this limitation is unclear, please clarify.
Regarding claim 9, the limitation “wherein a glass thickness of the pendulous proof mass, the one or more resonators and the resonator support structure sets the mechanical mode frequency of the device” in indefinite. The meaning of this limitation is unclear, please clarify.
Regarding claim 20, the limitation “wherein a glass thickness of the pendulous proof mass, the one or more resonators and the resonator support structure sets the mechanical mode frequency of the device” in indefinite. The meaning of this limitation is unclear, please clarify.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861